Citation Nr: 1426547	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-21 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for femoral artery disease (FAD), to include as due to herbicide exposure and as secondary to service connected coronary artery disease (CAD). 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded in November 2013.


FINDING OF FACT

No vascular symptoms, treatment, or complaints were noted in service; femoral artery disease was not manifested in service or the first postservice year; the Veteran's current femoral artery disease was not caused or aggravated by his service, to include by herbicide exposure; his current femoral artery disease is not caused or aggravated by his service-connected coronary artery disease.


CONCLUSION OF LAW

FAD was not incurred in or aggravated by active service, service incurrence may not be presumed, and it is not proximately due to or aggravated by service connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Such notice must be provided to a claimant before the agency of original jurisdiction's initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements must also apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

An October 2011 letter prior to the March 2012 decision on appeal explained the information necessary to prove entitlement to service connection, the types of evidence VA would assist him in obtaining, and his responsibility to identify relevant evidence, as well as how disability ratings and effective dates are determined.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the requirements the United States Court of Appeals for Veterans Claims set out in Pelegrini and Dingess have been satisfied.  The Veteran has received all essential notice, has had ample opportunity to participate in the development of his claim, and has not alleged any prejudice with regard to the content of the notice.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As such, no further development is required with respect to the duty to notify under 38 C.F.R. § 3.159(b).

VA's duty to assist has also been satisfied.  38 U.S.C. §§ 5103A(a)(1), 5103A(c)(1); 38 C.F.R. § 3.159(c)(2).  Pertinent treatment records have been obtained, along with relevant lay statements.  VA provided examinations in November 2011 and December 2013, and the reports are included in the claims file.  Taken together, these are adequate for rating purposes, as they include etiological opinions supported by clear rationales which consider the record and relevant medical history.  The RO complied with the Board's November 2013 remand instructions by obtaining updated VA treatment records, requesting the Veteran identify and provide authorizations to secure outstanding private medical records, and arranging for a new VA examination.  No response was received from the Veteran regarding private medical records; the Board emphasizes that the ultimate burden is on the Veteran to ensure that pertinent records of private treatment are submitted for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not alleged, and the record has not otherwise shown, that the contents of any potentially outstanding treatment records would lend material support to his claim.  Thus, the Board finds that the record as it stands includes adequate competent evidence to support a decision on the merits, and no further action is necessary.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arteriosclerosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown , 7 Vet.App. 439 (1995).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

In October 2011, the Veteran claimed service connection for femoral artery disease, specifically as secondary to his service-connected coronary artery disease.

Service treatment records (STRs) include no complaints, treatment, or diagnoses of femoral or peripheral artery disease.  At separation, all systems were noted as normal.  

In September 2011, the Veteran sought VA treatment for a complaint of leg pain while walking.  He received an artery angiogram on clinical suspicion of arterial problems in the lower extremities.  Subsequent VA treatment records indicate the Veteran was diagnosed with peripheral, femoral arteriosclerosis, and received a stent later that month.  VA surgical records note a history of calf claudication symptoms for two years.  Thereafter, he continued to receive follow-up treatment, including lower extremity arterial studies; these tests indicated no significant changes from May 2012 to February 2013.

On November 2011 VA examination, the Veteran was diagnosed with peripheral artery disease, which the examiner opined was less likely than not incurred in or caused by his service-connected CAD, citing the existence of several other risk factors for peripheral or femoral artery disease, including a 20 year history of smoking along with a long history of hypertension and hyperlipidemia.  

In an August 2012 letter, the Veteran claimed his VA heart and vascular doctors agreed that his FAD was caused by the same thing as his CAD, and that the two were related.  In this case, the referenced cause would appear to be herbicide exposure during service in Vietnam.

On December 2013 VA examination, the Veteran was diagnosed with peripheral vascular disease.  He reported that he first noticed right calf claudication pains while walking about four to five years ago, and was initially diagnosed with peripheral artery disease (PAD) in March 2011.  He had a stent placed into his right femoral artery in September 2011, and has not experienced any claudication after the stent placement.  The examiner opined that the current PAD was less likely than not incurred in or caused by military service, based on the fact that onset of symptoms occurred in 2009, several decades after discharge from active duty.  He also opined that it was not caused by service-connected CAD, explaining that the Veteran developed right calf claudication before he developed symptoms of CAD, noting he first reported chest pain in 2010.  Finally, the examiner opined that the current FAD was not aggravated by service-connected CAD, noting that while FAD symptoms predated CAD symptoms, the former's severity has not increased from its baseline.  

First, it is not in dispute that the Veteran is currently diagnosed with FAD.  Initially, the Board finds that the Veteran's FAD does not qualify as a disability to which the herbicide presumption applies.  Notably, the relevant regulations provide that, while ischemic heart disease is among the listed disabilities, such does not include peripheral manifestations of arteriosclerosis such as peripheral vascular disease.  38 C.F.R. §  3.309(e), note 3.  Therefore, service connection on a presumptive basis as due to herbicide exposure is precluded as a matter of law.  Furthermore, the Board notes that FAD was not diagnosed during service or the first postservice year, and the evidence does not show, nor does the Veteran allege, that his FAD symptoms began in service and have been continuous since discharge.  Accordingly, service connection is also not warranted on a presumptive basis as a chronic disease under 38 C.F.R. §§ 3.303(b), 3.307(a)(3).  What remains for consideration is whether the Veteran's current FAD is either directly related to his military service (including as due directly to herbicide), or to his service-connected CAD.  Whether such relationships exist are medical questions beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

While the Veteran does allege a relationship to herbicide exposure, he is not competent to establish such relationships.  Therefore, absent any supporting medical evidence, such statements are not probative, and service connection cannot be warranted on the basis that his present disability is directly related to herbicide exposure.  Furthermore, nothing of record suggests, nor does the Veteran allege, that his present disability is otherwise related directly to service.  STRs contain no evidence of any relevant in-service injury or complaints, and at separation his lower extremities were normal.  Moreover, even assuming arguendo that such injury did occur, the only relevant medical opinion of record is found in the December 2013 VA examination report, and indicates, with citation to supporting medical principles and clinical data, that the Veteran's FAD is not related to his military service.  Absent any medical evidence to the contrary, it is the most probative and persuasive evidence in the matter.  Accordingly, service connection on the basis that his current FAD is otherwise related to his military service is also not warranted.

Consequently, what the Veteran must still show to substantiate his claim is that his present FAD is caused or aggravated by his CAD.  Here, the Board concedes that the Veteran is service connected for CAD.  However, the only evidence in support of a causal relationship is his own lay statement indicating his doctors agree that such a relationship exists.  Again, the Board finds that, absent supporting medical evidence from those doctors, the Veteran's personal statements alone are not probative evidence in this matter, as he is not competent to speak to such relationships.  Jandreau, 492 F.3d at 1377.  The only competent and credible medical opinions of record regarding secondary service connection are those of the November 2011 and December 2013 VA examiners; both concluded that the Veteran's current FAD is not caused by his CAD.  The November 2011 examiner cited to the presence of other significant risk factors for peripheral artery disease and the December 2013 examiner pointed out that FAD symptoms predated those of CAD.  He added that the Veteran's FAD had not increased from its baseline, indicating it was also not aggravated by CAD.  As these opinions include supporting rationales that cite to clinical data and reflect familiarity with the record and relevant medical history, they are highly probative.  Absent any medical evidence to the contrary, they are persuasive.  Therefore, service connection is also not warranted on a secondary basis.  

As the preponderance of the evidence is against a finding that the Veteran's current FAD was caused or aggravated by either his service, herbicide exposure, or his service-connected CAD, the benefit of the doubt rule is not for application, and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  


ORDER

Service connection for FAD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


